DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15 and 16 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1-14 and 17 have been considered on the merits.
Objections and rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bomble et al. (US Publication No. 2017/0275653) in view of Nguyen et al. (PLOS One, 13(4): 23 April 2018), Ashgar et al. (Applied Microbiology and Biotechnology, 102: 8855-8866, 2018) and Chen et al. (AMB Express, 8:49, 2018).
Bomble et al. describe polypeptide scaffolds comprising enzymatic proteins (abstract).  The polypeptide scaffolds can be constructed to comprise enzymes for any metabolic pathway of interest (paragraph 0101]).  The polypeptide scaffold can comprise one or more cohesion domains which then bind to one or more target polypeptides comprising a dockerin domain and an enzymatic catalytic domain (paragraph [0082]; Figures 1-8).  The polypeptide scaffold Clostridium thermocellum (CipA) or Clostridium cellulolyticum (CipC) (Table 1).
Bomble et al. do not describe polypeptide scaffolds comprising the enzymes agarase, arabinose isomerase or 3,6-anyhdro-L-glactosidase.
Nguyen et al. describe the use of an L-arabinose isomerase for converting D-galactose to tagatose (abstract; page 8 under “Conversion of D-galactose to D-tagatose using ChAI”).
Ashgar et al. describe the use of a 3,6-anhydro-L-galactosidase for converting neoagarobiose to D-galactose and 3,6-anhydro-L-galactopyranose (abstract; Figure 1).  3,6-anhydro-L-galactosidase is described as crucial for the bioindustrial application of agar (abstract).
Chen et al. describes the use of beta-agarase for the generation of neoagaro-oligosaccharides from agar (abstract; and Introduction).
It would have been obvious to have constructed chimeric dockerin-enzyme fusions proteins including beta-agarase, 3,6-anhydro-L-galactosidase and L-arabinose isomerase for use in the Bomble et al. polypeptide scaffold system because Bomble et al. teach that such a system can be used with any metabolic pathway and the combined use of beta-agarase, 3,6-anhydro-L-galactosidase and L-arabinose isomerase provides the advantage of providing a metabolic pathway for the efficient use of enzymes for the conversion of agar to tagatose.

Claims 1, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bomble et al. (US Publication No. 2017/0275653) in view of Nguyen et al. (PLOS One, 13(4): 23 .
Bomble et al., Nguyen et al., Ashgar et al. and Chen et al. have been discussed above.  None of those references describes the inclusion of calcium during the formation of the agarase complex.
Bayer et al. describe multi-enzyme complexes comprising a polypeptide scaffold with cohesion modules which bind to carbohydrate active enzymes bearing matching dockerin modules (abstract; paragraph [0020]).  Bayer et al. teach that the dockerin modules contain calcium binding loops (paragraph [0079]).
It would have been obvious to one of ordinary skill in the art to have included calcium during formation of the agarase complex of Bomble/Nguyen/Ashgar/Chen because Bayer et al. teach that dockerin modules contain calcium binding loops and, therefore, one would expect calcium to participate in dockerin function.  The amounts of the various fusion proteins and calcium are regarded as obvious variables for optimization for their binding interaction.

Claims 1, 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bomble et al. (US Publication No. 2017/0275653) in view of Nguyen et al. (PLOS One, 13(4): 23 April 2018), Ashgar et al. (Applied Microbiology and Biotechnology, 102: 8855-8866, 2018), Chen et al. (AMB Express, 8:49, 2018) and UniProt Accession No. ARAA_LACSS (published 22 November 2005).
Bomble et al., Nguyen et al., Ashgar et al. and Chen et al. have been discussed above.  None of those references describes an arabinose isomerase from Lactobacillus.
Lactobacillus sakei which has 96.4% sequence identity with SEQ ID NO: 1 of the present application.
It would have been obvious to one of ordinary skill in the art to have used the UniProt arabinose isomerase in the agarase complex of Bomble/Nguyen/Ashgar/Chen because it would represent the simple substitution of one known arabinose isomerase for another to obtain predictable results.

Claims 1, 4-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bomble et al. (US Publication No. 2017/0275653) in view of Nguyen et al. (PLOS One, 13(4): 23 April 2018), Ashgar et al. (Applied Microbiology and Biotechnology, 102: 8855-8866, 2018), Chen et al. (AMB Express, 8:49, 2018) and Geneseq Accession No. AZL47754 (published 15 September 2011).
Bomble et al., Nguyen et al., Ashgar et al. and Chen et al. have been discussed above.  None of those references describes a dockerin derived from a cellulase or a dockerin encoded by SEQ ID NO: 35.
Geneseq Accession No. AZL47754 describes a chimeric sequence comprising the nucleotide sequence of SEQ ID NO: 35 linked to an endo-beta-1,4-glucanase gene for use in a cellulosome system.
It would have been obvious to one of ordinary skill in the art to have used the Geneseq chimeric sequence in the agarase complex of Bomble/Nguyen/Ashgar/Chen because it would i.e., a dockerin, for another to obtain predictable results.

Claims 1, 7, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bomble et al. (US Publication No. 2017/0275653) in view of Nguyen et al. (PLOS One, 13(4): 23 April 2018), Ashgar et al. (Applied Microbiology and Biotechnology, 102: 8855-8866, 2018), Chen et al. (AMB Express, 8:49, 2018) and GenBank Accession No. BAB79291.1 (published 15 December 2001).
Bomble et al., Nguyen et al., Ashgar et al. and Chen et al. have been discussed above.  None of those references describes a beta-agarase from a Pseudomonas.
GenBank Accession No. BAB79291.1 describes a beta-agarase from Pseudomonas sp. ND137.
It would have been obvious to one of ordinary skill in the art to have used the GenBank beta-agarase in the agarase complex of Bomble/Nguyen/Ashgar/Chen because it would represent the simple substitution of one known element, i.e., a beta-agarase, for another to obtain predictable results.

Claims 1, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bomble et al. (US Publication No. 2017/0275653) in view of Nguyen et al. (PLOS One, 13(4): 23 April 2018), Ashgar et al. (Applied Microbiology and Biotechnology, 102: 8855-8866, 2018), Chen et al. (AMB Express, 8:49, 2018) and Geneseq Accession No. BAE46028 (published 06 December 2012).

Geneseq Accession No. BAE46028 describes a beta-agarase encoded by a nucleotide sequence which is 100% identical with SEQ ID NO: 20 of the present application.
It would have been obvious to one of ordinary skill in the art to have used the Geneseq beta-agarase in the agarase complex of Bomble/Nguyen/Ashgar/Chen because it would represent the simple substitution of one known element, i.e., a beta-agarase, for another to obtain predictable results.

Claims 1 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bomble et al. (US Publication No. 2017/0275653) in view of Nguyen et al. (PLOS One, 13(4): 23 April 2018), Ashgar et al. (Applied Microbiology and Biotechnology, 102: 8855-8866, 2018), Chen et al. (AMB Express, 8:49, 2018) and Geneseq Accession No. BFG19550 (published 28 June 2018).
Bomble et al., Nguyen et al., Ashgar et al. and Chen et al. have been discussed above.  None of those references describes a 3,6-anhydro-L-galactosidase from Zobellia and encoded by a nucleotide sequence having SEQ ID NO: 36.
Geneseq Accession No. BFG19550 describes a 3,6-anhydro-L-galactosidase from Zobellia and encoded by a nucleotide sequence having SEQ ID NO: 36.
It would have been obvious to one of ordinary skill in the art to have used the Geneseq 3,6-anhydro-L-galactosidase in the agarase complex of Bomble/Nguyen/Ashgar/Chen because it i.e., a 3,6-anhydro-L-galactosidase, for another to obtain predictable results.

Claims 1 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bomble et al. (US Publication No. 2017/0275653) in view of Nguyen et al. (PLOS One, 13(4): 23 April 2018), Ashgar et al. (Applied Microbiology and Biotechnology, 102: 8855-8866, 2018), Chen et al. (AMB Express, 8:49, 2018) and Mazzoli et al. (US Publication No. 2015/0167030).
Bomble et al., Nguyen et al., Ashgar et al. and Chen et al. have been discussed above.  None of those references describes a mini cellulose-binding protein A (mCbpA) encoded by SEQ ID NO: 17.
Mazzoli et al. describe a polynucleotide encoding a recombinant scaffolding polypeptide comprising a cellulose binding domain and two cohesion domains which includes all or an active part of the nucleotide sequence of SEQ ID NO: 2 (abstract).  SEQ ID NO: 2 of Mazzoli et al. has 100% sequence identity with SEQ ID NO: 17 of the present application.  The scaffolding polypeptide of Mazzoli et al. is suitable for anchoring enzymes which comprise domains complementary to the cellulose binding domain or cohesin domains of the scaffolding protein (paragraph [0011]; [0016]-[0020]).
It would have been obvious to one of ordinary skill in the art to have used the Mazzoli SEQ ID NO: 2 nucleotide sequence in the agarase complex of Bomble/Nguyen/Ashgar/Chen because it would represent the simple substitution of one known element, i.e., a scaffolding protein, for another to obtain predictable results.

Response to Arguments
On page 9 of the response, Applicant has argued that the 103 rejections are inappropriate because “throughout the entire disclosure, Bomble discloses the enzymatic pathways, which are involved in production of biofuels and biochemicals derived from lignocellulosic biomass, see e.g., paragraph [0004]. Particularly, Bomble discloses two different enzyme scaffolds that can be used in producing 3-hydroxypropionic acid from glycerol and producing 2,3 butanediol from pyruvate, see e.g., paragraphs [0015], [0028], [0032], and [0045], also see e.g., claims 1, 10, 11, and 20”.  The argument is not convincing because Bomble et al. explicitly contemplate the application of its recombinant fusion polypeptide technology to any metabolic pathway of interest.  See, for example, paragraph [0102] of Bomble et al. which states:
Representative examples include conversion of glycerol to 3-hydroxypropionic acid (3-HP), conversion of glycerol to 1,3 propanediol (1,3 PDO), conversion of pyruvate to 2, 3 butanediol, conversion of acetyl-CoA to alkenes, and conversion of farsenyl pyrophosphate to nootkatone and gluconic acid. Enzymatic polypeptide scaffolds that comprise these metabolic pathways are described herein in the Examples section and in the drawings. While enzymatic polypeptide scaffolds having these metabolic activities are described in more detail herein, it is contemplated that other metabolic pathways can be similarly incorporated into enzymatic polypeptide scaffolds described herein. The guidance provided by the present description will allow one of skill in the art engineer enzymatic polypeptide scaffolds that comprise any metabolic pathway of interest. This can be accomplished by incorporating different combinations of recombinant target polypeptides having different enzymatic activities. (emphasis added)

	Thus, while Bomble et al. describe particular enzymatic conversions (e.g., conversion of glycerol to 3-hydroxypropionic acid (3-HP), conversion of glycerol to 1,3 propanediol (1,3 PDO), conversion of pyruvate to 2, 3 butanediol, conversion of acetyl-CoA to alkenes, and conversion of farsenyl pyrophosphate to nootkatone and gluconic acid), the reference explicitly teaches 
	On page 10 of the response, Applicant argues that the 103 rejections are inappropriate because “considering numerous types of enzymes which may be involved in numerous metabolic pathways, the mere disclosure of ‘any metabolic pathway of interest’ cannot be a motivation or suggestion to use the enzymatic polypeptide scaffold of Bomble for the metabolic pathway converting an agar to a tagatose.”  The argument is not convincing because Bomble et al. place no limitation whatsoever on the type of metabolic pathway for application of the recombinant fusion polypeptide technology.  Thus the pathway for the conversion of agar to tagatose is regarded as being within the broad scope of the teachings of Bomble et al.
	On page 11 of the response, Applicant has argued that the 103 rejections are inappropriate because “Bomble discloses the enzymatic pathways, which are involved in production of biofuels and biochemicals derived from lignocellulosic biomass, but is completely silent on production of tagatose from red algae-derived agar, which has low lignin content. 
Although Bomble hypothesized in an isolated sentence, without explanation, that ‘[t]he guidance provided by the present description will allow one of skill in the art engineer enzymatic polypeptide scaffolds that comprise any metabolic pathway of interest,’ see e.g., paragraph [0102] of Bomble above, the rest of the seventy pages of description focused on the enzymatic pathways, which are involved in production of biofuels and biochemicals derived from lignocellulosic biomass.”  The argument is not convincing because the specific examples described by Bomble et al. for the recombinant fusion polypeptide technology are merely various specific embodiments.  Bomble et al. explicitly recognize that this technology can be 
	On page 14 of the response, Applicant has argued that the 103 rejections are inappropriate because “i) there is no motivation or suggestion in Mazzoli to use the enzymatic polypeptide scaffold of Mazzoli to link a monosaccharide convertase, an agarase, and a 3,6-anhydro-L-galactosidase such as to form the agarase complex, which is involved in a metabolic pathway converting an agar to a tagatose, as in the claimed invention; and ii) those of ordinary skill would not have a reasonable expectation of success in doing so.”  The argument is not convincing because: (1) as discussed above, Bomble et al., Nguyen et al., Ashgar et al. and Chen et al. make obvious the use of an enzymatic polypeptide scaffold to link a monosaccharide convertase, an agarase, and a 3,6-anhydro-L-galactosidase such as to form the agarase complex, which is involved in a metabolic pathway converting an agar to a tagatose.  Mazzoli et al. is relied for the rejection of Claims 13 and 14 since it would have been obvious to one of ordinary skill in the art to have used the Mazzoli SEQ ID NO: 2 nucleotide sequence in the agarase complex of Bomble/Nguyen/Ashgar/Chen because it would represent the simple substitution of one known element, i.e., a scaffolding protein, for another to obtain predictable results; and (2) Bomble et al. generally the use of the recombinant fusion polypeptide technology for application to any metabolic pathway of interest and, therefore, one of skill in the art would expect that this technology would function with the pathway for the conversion of agar to tagatose.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652